Case:20-01947-jwb   Doc #:308-3 Filed: 09/14/2020   Page 1 of 2




          Exhibit
            C
                                        Case:20-01947-jwb
                                           Gordon Food Service Inc Doc #:308-3 Filed: 09/14/2020                                                      Page 2 of 2            Page 1 of 1
                                                Shipped From Brighton Distribution Ctr
                                                7770 Kensington Court - Brighton, MI 48116                                             Drop Ship Invoice                    200306923
                                                Corporate Phone # 1-888-968-7500
                                                www.gfs.com
                                                                                                                                           Purchase Order

                                                                                                                                                  Invoice Date              01/31/2020

GFS-MC       Stop         Customer                                                                               Representative                                                             Terms
 52422           8        100119375 HOPCAT-ANN ARBOR                                                             2422: Tony Rabideau 1(616)278-0711 / 1(616)278-0711                            45 DAYS




      Ship To HOPCAT-ANN ARBOR                                                                                   Bill To BARFLY VENTURES
                        311 MAYNARD ST                                                                                        35 OAKES STREET SW
                        ANN ARBOR MI 48104-2211                                                                              GRAND RAPIDS MI 49503




   Item                   Qty                                                                                                                             Invent.                              Extended
                 Spec




                                                                                                                                                                                      Tax
                                                                                                                                                    Cat
                                     Unit                                          Item Description                                                                 Unit Price
   Code                   Ship                                                                                                                             Value                                 Price
  353779         N         1       CASE 6-18.1Z SEASONING PILPELCHUMA H639B                                                                        GR       12.98        77.86                        77.86
                                            THE ITEM LISTED ABOVE IS A SPECIAL ORDER ITEM (#3832281) AND
                                            MAY NOT BE RETURNED
   Totals:                 1                  Total Grocery Pieces

                                                                                                                                                                          Page sub-total:              77.86



                                 Spec Key
   Code                              Description
                                                                                                                                     Group Summary
    N                               Non-stock Item
                                                                               Cases          Group                                                           Amount          Tax                   Total
                                                                                   1 Grocery - GR                                                               77.86         0.00                  77.86
Customer's signature evidences receipt of all items listed and its promise to pay the amount due to GFS. Customer agrees that if a check, draft
or any other order of payment (each, a "Transaction") issued for payment of this invoice is dishonored, GFS may re-present the Transaction                               SubTotal                   $77.86
and issue a draft against the account upon which the Transaction is drawn for a fee up to the maximum permitted by law. All unpaid invoices
are subject to a time price differential of 1 1/2% per month on the unpaid balance after the due date. ~ The perishable agricultural                                  Invoice Total                 $77.86
commodities shown on this invoice are sold subject to the statutory trust authorized by section 5(c) of the Perishable Agricultural Commodities
Act, 1930 (7 U.S.C. 499e(c)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivable or proceeds from the sale of these commodities until full payment is received. ~
Marine Stewardship Council : MSC-C-53810




  Received By                                                                       Print Name




FOLD AND TEAR ALONG                                                                                                                                                                         FOLD AND TEAR ALONG
PERFORATION THEN RETURN
BOTTOM PORTION                                                                Thank you for your order.                                                                                 PERFORATION THEN RETURN
                                                                                                                                                                                                BOTTOM PORTION

                                                                        Please enclose this stub with payment.

                                                                                                                          Customer Number                              100119375
          Remit To      Gordon Food Service, Inc.                                                                        Drop Ship Invoice                             200306923
                        P.O. BOX 88029                                                                                       Purchase Order
                        Chicago, IL 60680-1029
                                                                                                                                     Invoice Date                      01/31/2020
                                                                                                                                 Due Date                              03/16/2020
                                                                                                                          Pay This Amount                                $77.86

                                                                                                     100119375210200306923000007786700000778678
